DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/16/2021 has been entered. As indicated in the amendment: claims 1- 3 are currently amended and claim 4 is as previously presented. Hence, claims 1 – 4 are pending. Applicant’s remarks/arguments are carefully considered and this final rejection is made herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (US 2014/0096895 A1), here in after called Emori in view of  Ono et al. (US 2019/0063536 A1, foreign priority date March 23, 2016), here in after called Ono.
Regarding claim 1, Emori discloses a tank production shaft (heating shaft (31), (0024, FIG. 3) for supporting a tank (for supporting the tank (2), (0024, FIG. 3), the tank having a fiber-reinforced resin layer formed thereon through winding and heating of reinforcing fibers impregnated with thermosetting resin (the tank 2 has a fiber reinforced layer (21) that is thermally cured through heating, (0024)).
 	Emori does not explicitly disclose the shaft has an outer peripheral portion formed of fiber-reinforced resin cured onto an outer surface of a metal core and at least one exposed end portion where the outer peripheral portion is not formed; wherein when the shaft is inserted into the tank, the outer peripheral portion engages a mouthpiece of the tank and the exposed end portion extends outside the tank.  
	However, Ono that teaches a metal core rode that has a fiber reinforced resin layer consisting of fibers, such as carbon fibers that are wound around a core for the production vehicle suspension springs (0003), also teaches a shaft (100, FIG.5) that has an outer peripheral portion (111) formed of fiber-reinforced resin cured onto an outer surface of a metal core  (an FRP layer 111 that is formed by winding reinforced fibers 112 consisting of carbon fiber around the outer circumference of the metal core 110 and curing it, (0031, 0044)) and at least one exposed end portion where the outer peripheral portion is not formed (both ends have exposed portions where the FRP (111) is not formed, enclosed(FIG.5)); wherein when the shaft is inserted into the tank, the outer peripheral portion engages a mouthpiece of the tank and the exposed end portion extends outside the tank (when the shaft 31 of Emori is modified by the shaft 100 of Ono (FIG.5), the outer peripheral portions of shaft 100 (Ono, FIG. 5) engage with the mouth piece of the tank 2  of Emori, and the exposed end portions (Ono, FIG. 5) extend outside the tank 2 of Emori, (enclosed FIG. 5)).  

	Therefore, one of ordinary’s skill in the art at the time of filling with the knowledge of Ono would have been appraised of modifying the shaft of Emori with the fiber reinforced metal shaft of Ono in order to avoid unwanted mechanical stresses (deforming, cracking) of the tank during the heating production of the shaft.    

    PNG
    media_image1.png
    326
    693
    media_image1.png
    Greyscale

Regarding claim 2, Emori in view of Ono teaches the tank production shaft according to claim 1, further comprising a heating portion (32) configured to heat the outer peripheral portion via the core (a heater 32 portion configured to heat the shaft 31 with a heating wire embedded in the core, Emori (0024 and FIG.3)).  
Regarding claim 3, Emori in view of Ono teaches the tank production shaft according to claim 1, further comprising a heat-generating portion between the core and the outer peripheral portion, (the heating shaft 31 with a heating wire embedded in the core serving as a heat generating unit is attached inside the tank and as electricity is supplied to the heater, the heating shaft 31 produces heat, Emori (0024, FIG. 3))  
Regarding claim 4, Emori in view of Ono teaches the tank production shaft according to claim 1, wherein the outer peripheral portion is formed to cover all of an outer peripheral surface of the core facing an internal space of the tank (the outer peripheral portions of shaft 111 is s formed to cover all of an outer peripheral surface of the core 110 except the exposed end portions that extend outside the tank when fitted to the tank, Ono (enclosed FIG. 5)).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761